Citation Nr: 9917089	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a July 1997 rating decision, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for multiple sclerosis.  In a March 1998 rating decision, the 
RO denied entitlement to TDIU. 


VACATE

The Board entered a decision in this case on May 6, 1999.  
However, in a Memorandum from the veteran's representative 
dated December 17, 1998, the representative noted that a 
transcript of the Travel Board hearing held in October 1998 
was not associated with the claims file.  The representative 
requested that the transcript of that hearing be obtained and 
associated with the claims file, and that when the transcript 
was obtained the claims file be returned to the 
representative for an appellate presentation.

The Board decision was entered without the veteran's 
representative being afforded an opportunity to submit an 
appellate presentation.  The veteran's representative has now 
submitted a Motion to Vacate the May 1999 Board decision, 
citing 38 C.F.R. § 20.904, essentially that the veteran was 
denied due process.

Since the failure to refer the case to the veteran's 
representative for an appellate presentation may be construed 
as a denial of the veteran's right to representation, 
38 C.F.R. § 20.904(a)(1), the Board decision dated May 9, 
1999 should be, and is vacated.  Following the appellate 
presentation, the case will be returned to the Board Member 
who conducted the veteran's Travel Board hearing for a new 
decision.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals











